940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Claude HALL, Sr., Defendant-Appellant.
No. 91-5878.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1991.

1
Before KENNEDY and MILBURN, Circuit Judges, and ZATKOFF, District Judge*.

ORDER

2
This matter has been referred to a panel of the court.  A review of the documents before the court indicates that this court lacks jurisdiction in this appeal.  Appellant appealed on July 15, 1991, from the denial of his motion to return seized money.  The imposition of sentence is the final judgment for purposes of an appeal in a criminal case.  Midland Asphalt Corp. v. United States, 489 U.S. 794, 798 (1989);  Flanagan v. United States, 465 U.S. 259, 263 (1984);  United States v. Bratcher, 833 F.2d 69, 71 (6th Cir.1987), cert. denied, 484 U.S. 1030 (1988).  At the time the appeal was taken, no sentence had been imposed.


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation